Citation Nr: 0721207	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  03-22 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to August 
1967.  He was awarded the Army Commendation Medal with "V" 
Device for valor in combat.  This case comes before the Board 
of Veterans' Appeals (Board) on appeal from a January 2003 
rating decision of the Hartford, Connecticut, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The veteran's appeal was previously before the Board in 
September 2004, October 2005, and June 2006, at which times 
the Board remanded the case for further action by the 
originating agency.  The case has been returned to the Board 
for further appellate action.


REMAND

When this case was before the Board in October 2005 and June 
2006, it was remanded for an addendum by the audiologist who 
conducted the May 2005 VA examination to specify if it is at 
least as likely as not that the veteran's current hearing 
loss disability is etiologically related to noise exposure 
during his combat service.  Thereafter, the veteran's claims 
folder was returned to the audiologist who conducted the 
examination.  The audiologist merely repeated the conclusion 
contained within the May 2005 examination report, that it is 
not "likely" that the veteran's current hearing loss is 
related to noise exposure during service.  The veteran was 
then provided another VA audiological examination in 
September 2006.  While the audiologist did state that it was 
at least as likely as not that the veteran's hearing loss 
disability was etiologically related to his military noise 
exposure, the claims folders were not reviewed and the 
examiner's opinion was wholly based on the veteran's reported 
history.  Although the examiner was subsequently provided the 
claims folders and in January 2007 submitted a revised 
medical opinion, once again, this opinion stated that it was 
not "likely" that the veteran's hearing loss is related to 
his military noise exposure.  

The Board regrets any further delay in this case, but the 
medical opinions of record are not responsive to the Board's 
remand directives and are not adequate for adjudication 
purposes.  See 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Moreover, 
as before, the only rationale provided in the medical 
opinions is that the veteran's hearing sensitivity was within 
normal limits at the time of his discharge from service and, 
in the Board's opinion, the examiners did not adequately 
support their opinions. 

Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App 268 (1998).  
Therefore, an additional remand is necessary.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC) for the following:

1.  The claims folders should be returned 
to the audiologist who performed the 
September 2006 examination of the 
veteran.  She should be requested to 
provide an addendum providing an opinion 
as to whether it is at least as likely as 
not (50 percent or better probability) 
that the veteran's hearing loss is 
etiologically related to his noise 
exposure during service.  The supporting 
rationale for the opinion must also be 
provided and must consist of more than 
the fact that hearing sensitivity was 
within normal limits at the time of the 
separation examination.   

2.  If the examiner who examined the 
veteran in September 2006 is no longer 
available or is not qualified to provide 
the required opinion and supporting 
rationale, the claims folders should be 
provided to and reviewed by someone else 
with the required expertise, who should 
provide the required opinion with 
supporting rationale.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and 
the requisite opportunity to respond 
before the claims folder is returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

